Exhibit EXECUTION VERSION FIFTH AMENDMENT TO CREDIT AGREEMENT FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) executed to be effective as of June 11, 2008, by and among CARRIZO OIL & GAS, INC., a Texas corporation (“Borrower”), certain subsidiaries of Borrower, as Guarantors (in such capacity, “Guarantors”), the LENDERS party hereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, “Administrative Agent”).Unless otherwise expressly defined herein, capitalized terms used but not defined in this Amendment have the meanings assigned to such terms in the Credit Agreement (as defined below). WITNESSETH: WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have entered into that certain Credit Agreement, dated as of May 25, 2006 (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, Borrower has requested that Administrative Agent and Lenders (i) increase the Borrowing Base and the Conforming Borrowing Base and (ii) amend the Credit Agreement as provided herein; and WHEREAS, Administrative Agent and Lenders have agreed to do so on the terms and conditions hereinafter set forth; NOW, THEREFORE, for and in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, the parties hereto hereby agree as follows: SECTION 1. Amendments to Credit Agreement.Subject to the satisfaction or waiver in writing of each condition precedent set forth in Section3 of this Amendment, and in reliance on the representations, warranties, covenants and agreements contained in this Amendment, the Credit Agreement shall be amended in the manner provided in this Section1. 1.1Additional Definition.The following definition shall be and it hereby is added to Section1.01 of the Credit Agreement in appropriate alphabetical order: “Fifth Amendment Effective Date” means June 11, 2008. 1.2Amended Definition.The following definition in Section1.01 of the Credit Agreement shall be and it hereby is amended in its entirety to read as follows: “Initial Borrowing Base” means $40,000,000. 1.3Reserve Report; Proposed Borrowing Base; Conforming Borrowing Base.Section3.01 of the Credit Agreement shall be and it hereby is amended in its entirety to read as follows: Section 3.01.Reserve Report; Proposed Borrowing Base; Conforming Borrowing Base.During the period from the Fifth Amendment Effective Date 1 until the first Redetermination after the Fifth Amendment Effective Date, the Borrowing Base shall be $165,000,000 and the Conforming Borrowing Base shall be $140,000,000.As soon as available and in any event by April 1 and October 1 of each year, beginning October 1, 2008, the Borrower shall deliver to the Administrative Agent and each Lender a Reserve Report, prepared as of the immediately preceding December 31 and June 30, respectively, in form and substance reasonably satisfactory to the Administrative Agent and prepared by an Approved Petroleum Engineer (or, in the case of any Reserve Report other than the Reserve Report due on April 1 of each year, by petroleum engineers employed by the Borrower or its Subsidiaries) together with such other information, reports and data concerning the value of the Borrowing Base Properties as the Administrative Agent shall deem reasonably necessary to determine the value of such Borrowing Base Properties.Simultaneously with the delivery to the Administrative Agent and the Lenders of each Reserve Report, the Borrower shall submit to the Administrative Agent and each Lender the Borrower’s requested amount of the Borrowing Base as of the next Redetermination Date.Promptly after the receipt by the Administrative Agent of such Reserve Report and Borrower’s requested amount for the Borrowing Base, the Administrative Agent shall submit to the Lenders a recommended amount of the Borrowing Base and, with respect to any Redetermination prior to the Conforming Date, the Conforming Borrowing Base as of the next Redetermination Date; provided that no Redetermination of the Conforming Borrowing Base shall be required after the Conforming Date. 1.4Potential Monthly Reductions and Other Adjustments.Clause (c) of Section 3.05 of the Credit Agreement shall be and it hereby is amended in its entirety to read as follows: (c)In the event the outstanding principal balance of the Indebtedness under the Convertible Notes Indenture (or any Permitted Refinancing thereof) exceeds $373,750,000 at any time, the Borrowing Base then in effect shall be reduced by $1.00 for every $4.00 of such additional Indebtedness as of the date such additional Indebtedness is incurred. 1.5Financial Statements; Other Information.Clause (e) of Section 6.01 of the Credit Agreement shall be and it hereby is amended in its entirety to read as follows: (e)as soon as available, and in any event no later than April 1 and October 1 of each year, the Reserve Reports required on such dates pursuant toSection 3.01; 1.6Investments, Loans, Advances, Guarantees and Acquisitions.Clause (o) of Section 7.05 of the Credit Agreement shall be and it hereby is amended in its entirety to read as follows: (o)investments made with up to 50% of the cash proceeds of any issuance of common Equity Securities of Borrower; provided that, with respect to each investment made pursuant to this clause (o), (i) such investment is made 2 within 150 days after the date of the equity issuance the proceeds of which are being used to make such investment, (ii) at the time such investment is made, no Default or Event of Default shall have occurred and be continuing or be caused by such investment and (iii)before and after giving effect to such investment, Borrowing Base Usage (calculated by using the Borrowing Base rather than the Conforming Borrowing Base, at any time prior to the Conforming Date) is not greater than 75%; 1.7Investments, Loans, Advances, Guarantees and Acquisitions.Clause (p) of Section 7.05 of the Credit Agreement shall be and it hereby is amended in its entirety to read as follows: (p)investments in an aggregate amount not to exceed $15,000,000 at any time outstanding made at any time prior to March 31, 2009 from the cash proceeds of the equity issuance made by Borrower on or about February 15, 2008; provided that, with respect to each investment made pursuant to this clause (p), (i)at the time such investment is made, no Default or Event of Default shall have occurred and be continuing or be caused by such investment and (ii)before and after giving effect to such investment, Borrowing Base Usage (calculated by using the Borrowing Base rather than the Conforming Borrowing Base, at any time prior to the Conforming Date) is not greater than 75%.; and 1.8Investments, Loans, Advances, Guarantees and Acquisitions.Section 7.05 of the Credit Agreement shall be and it hereby is amended by adding a new clause (q) to the end thereof to read as follows: (q)any other investments in any Person in an aggregate amount not to exceed $50,000,000 at any time outstanding; provided that, with respect to each investment made pursuant to this clause (q), (i) immediately after giving effect to such investment, the total outstanding amount of investments made pursuant to this clause (q) with the proceeds of Loans shall not exceed $40,000,000, (ii)at the time such investment is made, no Default or Event of Default shall have occurred and be continuing or be caused by such investment and (iii)before and after giving effect to such investment, Borrowing Base Usage (calculated by using the Borrowing Base rather than the Conforming Borrowing Base, at any time prior to the Conforming Date) is not greater than 75%. 1.9Investments, Loans, Advances, Guarantees and Acquisitions.Section 7.05 of the Credit Agreement shall be and it hereby is amended by adding a new paragraph following clause (q) to read as follows: The amount of any investment made pursuant to clauses (o), (p) and (q) of this Section 7.05 shall be the original cost of such investment plus the cost of all additions thereto, minus the amount of any portion of such investment repaid to the Person making such investment as a dividend, repayment of loan or advance, return of capital or transfer of property, as the case may be, but without any other adjustments for increases or decreases in value, or write-ups, write-downs or 3 write-offs with respect to such investment or interest earned on such investment.In determining the amount of any investment involving a transfer of property other than cash, such property shall be valued at its fair market value at the time of such transfer; provided that in the case of investments involving a transfer of property other than cash that are repaid to the Person making such investment as a transfer of property, such property at the time of repayment shall be valued at its fair market value at the time such property was initially transferred by the Person making such investment. 1.10Notices.Subclauses (i) and (ii) of Section 11.01(a) of the Credit Agreement shall be and they hereby are amended in their respective entireties to read as follows: (i)if to the Borrower, to Carrizo Oil & Gas, Inc., 1000 Louisiana Street, Suite 1500, Houston, Texas 77002, Attention:Chief Financial Officer; (ii)if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank, N.A., 10
